 

Exhibit 10.1

 

NINTH AMENDMENT TO CREDIT AGREEMENT

 

                THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered
into as of January 1, 2008, by and between OVERSTOCK.COM, INC., a Delaware
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

                WHEREAS, Borrower is currently indebted to Bank pursuant to the
terms and conditions of that certain Credit Agreement between Borrower and Bank
dated as of February 13, 2004, as amended from time to time (“Credit
Agreement”).

 

                WHEREAS, Bank and Borrower have agreed to certain changes in the
terms and conditions set forth in the Credit Agreement and have agreed to amend
the Credit Agreement to reflect said changes.

 

                NOW, THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Credit Agreement shall be amended as follows:

 

                1.             Section 1.1 is hereby deleted in its entirety,
and the following substituted therefor:

 

             “SECTION 1.1.         LINE OF CREDIT.

 

             (a)               Line of Credit.  Subject to the terms and
conditions of this Agreement, Bank hereby agrees to make advances to Borrower
from time to time up to and including January 1, 2010, not to exceed at any time
the aggregate principal amount of Thirty Million Dollars ($30,000,000.00) (“Line
of Credit”), the proceeds of which shall be used to finance Borrower’s working
capital requirements.  Borrower’s obligation to repay advances under the Line of
Credit shall be evidenced by a promissory note dated as of January 1, 2008 
(“Line of Credit Note”), all terms of which are incorporated herein by this
reference.

 

             (b)              Letter of Credit Subfeature.  As a subfeature
under the Line of Credit, Bank agrees from time to time during the term thereof
to issue or cause an affiliate to issue commercial or standby letters of credit
for the account of Borrower to finance working capital (each, a “Letter of
Credit” and collectively, “Letters of Credit”); provided however, that the
aggregate undrawn amount of all outstanding Letters of Credit shall not at any
time exceed Thirty Million Dollars ($30,000,000.00).  The form and substance of
each Letter of Credit shall be subject to approval by Bank, in its sole
discretion.  No Letter of Credit shall have an expiration date subsequent to the
Line of Credit.  The undrawn amount of all Letters of Credit shall be reserved
under the Line of Credit and shall not be available for borrowings thereunder. 
Each Letter of Credit shall be subject to the additional terms and conditions of
the Letter of Credit agreements, applications and any related documents required
by Bank in connection with the issuance thereof.  Each drawing paid under a
Letter of Credit shall be deemed an advance under the Line of Credit and shall
be repaid by Borrower in accordance with the terms and conditions of this
Agreement applicable to such advances; provided however, that if advances under

 

1

--------------------------------------------------------------------------------


 

the Line of Credit are not available, for any reason, at the time any drawing is
paid, then Borrower shall immediately pay to Bank the full amount drawn,
together with interest thereon from the date such drawing is paid to the date
such amount is fully repaid by Borrower, at the rate of interest applicable to
advances under the Line of Credit.  In such event Borrower agrees that Bank, in
its sole discretion, may debit any account maintained by Borrower with Bank for
the amount of any such drawing.

 

                (c)           Borrowing and Repayment.  Borrower may from time
to time during the term of the Line of Credit borrow, partially or wholly repay
its outstanding borrowings, and reborrow, subject to all of the limitations,
terms and conditions contained herein or in the Line of Credit Note; provided
however, that the total outstanding borrowings under the Line of Credit shall
not at any time exceed the maximum principal amount available thereunder, as set
forth above.”

 

                2.             Section 1.2 (d) is hereby deleted in its
entirety, and the following substituted therefor:

 

             “(d)            Unused Commitment Fee.  Borrower shall pay to Bank
a fee equal to one tenth percent (0.10%) per annum (computed on the basis of a
360-day year, actual days elapsed) on the average daily unused amount of the
Line of Credit, which fee shall be calculated on a quarterly basis by Bank and
shall be due and payable by Borrower in arrears each February 1, May 1,
August 1, and November 1.”

 

                3.  The following is hereby added to the Credit Agreement as
Section 3.2 (c):

 

                “(c)         Additional Letter of Credit Documentation.  Prior
to the issuance of each Letter of Credit, Bank shall have received a Letter of
Credit Agreement, properly completed and duly executed by Borrower.”

 

                4.             In consideration of the changes set forth herein
and as a condition to the effectiveness hereof, immediately upon signing this
Amendment Borrower shall pay to Bank a non-refundable fee of $37,500.00.

 

                5.             Except as specifically provided herein, all terms
and conditions of the Credit Agreement remain in full force and effect, without
waiver or modification.  All terms defined in the Credit Agreement shall have
the same meaning when used in this Amendment.  This Amendment and the Credit
Agreement shall be read together, as one document.

 

                6.             Borrower hereby remakes all representations and
warranties contained in the Credit Agreement and reaffirms all covenants set
forth therein.  Borrower further certifies that as of the date of this Amendment
there exists no Event of Default as defined in the Credit Agreement, nor any
condition, act or event which with the giving of notice or the passage of time
or both would constitute any such Event of Default.

 

2

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be executed as of the day and year first written above.

 

 

 

 

WELLS FARGO BANK,

OVERSTOCK.COM, INC.

 

NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ David K. Chidester

 

By:

/s/ Lisbeth Hopper

 

 

 

 

Lisbeth Hopper,

Title:

Senior Vice President, Finance

 

 

Vice President

 

3

--------------------------------------------------------------------------------